
	

114 HR 1572 IH: Boycott Our Enemies not Israel Act
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1572
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Lamborn (for himself and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require certifications by prospective contractors with the United States Government that they
			 are not boycotting persons, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Boycott Our Enemies not Israel Act. 2.Certifications by prospective contractors regarding boycotting activities (a)Declaration of policySection 3(5)(A) of the Export Administration Act of 1979 (50 U.S.C. 2402(5)(A)), as in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), is amended to read as follows:
				
 (A)to oppose restrictive trade practices or boycotts against other countries friendly to the United States or against any United States person;.
			(b)Modification of the FAR
 (1)CertificationNot later than the 90th day after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require a certification from each person that is a prospective contractor that the person, and any person owned or controlled by the person, is not a boycotting person.
 (2)WaiverThe President may on a case-by-case basis waive the requirement that a person make a certification under paragraph (1) if the President determines and certifies in writing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that it is essential to the national security interests of the United States to do so.
				(c)False certifications
 (1)PenaltiesIf the head of an executive agency determines that a person has submitted a false certification under subsection (b) on or after the date on which the revision of the Federal Acquisition Regulation required by subsection (b) becomes effective, the head of that executive agency shall terminate any contract with such person and debar and suspend such person from eligibility for Federal contracts for a period of not less than 2 years. Any such debarment and suspension shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations.
 (2)Inclusion on list of debarred contractorsThe Administrator of General Services shall include on the listing of contractors debarred, suspended, or proposed for debarment that is maintained by the Administrator under subpart 9.4 of the Federal Acquisition Regulation each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under paragraph (1).
 (d)DefinitionsIn this section: (1)Boycotting person (A)In generalThe term boycotting person means a person who takes or knowingly agrees to take any of the actions described in subparagraph (B) with the intent to comply with, further, or support any boycott against the State of Israel.
 (B)Actions describedThe actions referred to in subparagraph (A) are refusing, or requiring any other person to refuse, to do business with or in the State of Israel, with any national or resident of the State of Israel, or a business concern organized under the laws of the State of Israel.
 (2)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code. (e)Effective date (1)In generalExcept as provided in paragraph (2), this section and the amendment made by this section shall take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act.
 (2)Revision of FARSubsection (b)(1) shall take effect on the date of the enactment of this Act.  